EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Philip Hof on 07/66/2020.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.  (Currently amended)  A system, comprising:
a first robotic machine having a first set of capabilities for interacting with a target object on stationary equipment;
a second robotic machine having a second set of capabilities for interacting with the target object; and
a task manager having one or more processors and that is configured to determine capability requirements to perform a task on the target object, the task having an associated series of sub-tasks, with the sub-tasks having one or more capability requirements, 
the task manager being configured to assign a first sequence of sub-tasks within the associated series of sub-tasks to the first robotic machine for performance by the first robotic machine based at least in part on the first set of capabilities, and to assign a second sequence of sub-tasks within the associated series of sub-tasks to the second robotic machine for performance by the second robotic machine based at least in part on the second set of capabilities, 
at least three of the sub-tasks of the first sequence of sub-tasks assigned to the first robotic machine include the first robotic machine identifying the target object on the stationary equipment, and moving the second robotic machine from a first location to a second location such that the second robotic machine in the second location is positioned closer to the target object than in the first location, at least two of the sub-tasks of the second sequence of sub-tasks assigned to the second robotic machine include the second robotic machine moving to the target object based on the signal generated by the first robotic machine and manipulating the target object,  
the first and second robotic machines being configured to coordinate performance of the first sequence of sub-tasks by the first robotic machine with performance of the second sequence of sub-tasks by the second robotic machine, and thereby to accomplish the task.      
2.  (Original)  The system of claim 1, wherein the stationary equipment is a railroad track, a road, a bridge, a building, a stack, or a stationary machine.
3.  (Original)  The system of claim 1, wherein the first and second sets of capabilities of the first and second robotic machines each include at least one of flying, driving, diving, lifting, imaging, grasping, rotating, tilting, extending, retracting, pushing, and pulling.     
4.  (Original)  The system of claim 1, wherein the second set of capabilities of the second robotic machine includes at least one capability that differs from the first set of capabilities of the first robotic machine.  
5.  (Original)  The system of claim 1, wherein the first and second robotic machines coordinate performance of the first sequence of sub-tasks by the first robotic machine with the performance of the second sequence of sub-tasks by the second robotic machine by communicating directly with each other. 
6.  (Original)  The system of claim 1, wherein the first robotic machine notifies the second robotic machine, directly or indirectly, that one of the corresponding sub-tasks is complete, and the second robotic machine is configured to perform a corresponding sub-task in the second sequence responsive to being notified.    
7.  (Previously presented)  The system of claim 1, wherein the task manager is configured to decide whether the second robotic machine proceeds with a sub-task of the second sequence based at least in part on the signal.  
8.  (Original)  The system of claim 1, wherein at least some of the sub-tasks are sequential such that the second robotic machine begins performance of a dependent sub-task in the second sequence responsive to receiving a notification from the first robotic machine that the first robotic machine has completed a specific sub-task in the first sequence.  
9.  (Original)  The system of claim 1, wherein the first robotic machine concurrently performs at least one of the sub-tasks in the first sequence with performance of at least one of the sub-tasks in the second sequence by the second robotic machine.  
10.  (Previously presented)  The system of claim 1, wherein the task manager is configured to access a database that stores capability descriptions corresponding to each robotic machine in a group of robotic machines, and the task manager is further configured to select the first and second robotic machines to perform the task instead of other robotic machines in the group based on a suitability of the capability descriptions of the first and second robotic machines to capability needs for the task.   
11.  (Canceled)        
12.  (Previously presented)  The system of claim 1, wherein the first sequence of sub-tasks assign the first robotic machine to determine at least two of: a position of the target object, a position of the first robotic machine, and a position of the second robotic machine. 
13.  (Previously presented)  The system of claim 1, wherein the first robotic machine, having been assigned the first sequence of sub-tasks by the task manager is configured to: 
determine to travel a determined path from a first location to a second location, determine to act using a capability of the first set of capabilities, or both determine to travel the determined path and act using the capability, and
 signal to the second robotic machine, to the task manager, or both to the second robotic machine and the task manager information including at least one of the determined path, the act using the capability, or both the determined path and the act using the capability.  
14.  (Original)  The system of claim 1, wherein the first robotic machine and the second robotic machine each are configured to generate one or more of: 
time indexing signals associated one or both of the first sequence of sub-tasks or the second sequence of sub-tasks, 
position indexing signals for locations of one or both of the first robotic machine or the second robotic machine, and
orientation indexing signals for one or more tools configured to implement one or both of the first set of capabilities of the first robotic machine or the second set of capabilities of the second robotic machine.
15.  (Original)  The system of claim 1, wherein at least one of the first robotic machine or the second robotic machine has a first mode of operation that is a fast, gross movement mode and a second mode of operation that is a slow, fine movement mode.
16.  (Original)  The system of claim 15, further comprising one or more of a stabilizer, an outrigger, or a clamp, and wherein a transition in operation from the first mode to the second mode comprises deploying and setting said one or more of the stabilizer, the outrigger, or the clamp. 
17.  (Original)  The system of claim 15, wherein the first mode of operation comprises moving at least one of the first robotic machine or the second robotic machine to a determined location relative to the target object; and 
the second mode of operation comprises actuating one or more tools of at least one of the first robotic machine or the second robotic machine to accomplish the task or a sub-task.  
18.  (Currently amended)  A system, comprising:
a first robotic machine having a first set of capabilities for interacting with stationary equipment, the first robotic machine being configured to receive a first sequence of sub-tasks related to the first set of capabilities of the first robotic machine; and
a second robotic machine having a second set of capabilities for interacting with the stationary equipment, the second robotic machine being configured to receive a second sequence of sub-tasks related to the second set of capabilities of the second robotic machine, and
the first and second robotic machines are configured to coordinate performance of the first and second sequences of sub-tasks, respectively, to accomplish a task that involves manipulating a target object that is distinct from the first and second robotic machines, the target object being on the stationary equipment, and
the first robotic machine is configured to provide to the second robotic machine, directly or indirectly, a sensor signal having information about the target object, and
the first robotic machine is configured to perform 
the second robotic machine is configured to perform one or more sub-tasks of the second sequence of sub-tasks at the second location by manipulating the target object based at least in part on the sensor signal.   
19.  (Original)  The system of claim 18, wherein at least some of the sub-tasks are sequential such that the second robotic machine begins performance of a dependent sub-task in the second sequence responsive to receiving a notification from the first robotic machine that the first robotic machine has completed a specific sub-task in the first sequence.  
20.  (Currently amended)  A method for a first robotic machine having a first set of capabilities for interacting with stationary equipment and a second robotic machine having a second set of capabilities for interacting with the stationary equipment, the first robotic machine being configured to receive a first sequence of sub-tasks related to the first set of capabilities of the first robotic machine, the second robotic machine being configured to receive a second sequence of sub-tasks related to the second set of capabilities of the second robotic machine, the method comprising:
coordinating performance of the first sequence of sub-tasks by the first robotic machine with performance of the second sequence of sub-tasks by the second robotic machine; and
performing the first and second sequences of sub-tasks to accomplish a task comprising manipulating a target object on the stationary equipment; 
wherein the first robotic machine performs 
identifying the target object on the stationary equipment; 
determining at least two of: a position of the target object, a position of the first robotic machine, and a position of the second robotic machine; 
moving the second robotic machine from a first location to a second location such that the second robotic machine in the second location is positioned closer to the target object than in the first location; and
providing to the second robotic machine, directly or indirectly, a sensor signal having information about the target object, and
	the second robotic machine performs one or more sub-tasks of the second sequence of sub-tasks by manipulating the target object based on the sensor signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667